NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with Fed. R. App. P. 32.1



                     United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                    Submitted August 5, 2022*
                                     Decided August 15, 2022

                                                Before

                               FRANK H. EASTERBROOK, Circuit Judge

                               MICHAEL B. BRENNAN, Circuit Judge

                               AMY J. ST. EVE, Circuit Judge

No. 21-3071                                                       Appeal from the United States
                                                                  District Court for the Southern
LOGAN A. OWSLEY,
                                                                  District of Indiana,
   Plaintiff-Appellant,
                                                                  Indianapolis Division.
         v.
                                                                  No. 1:15-cv-00552-RLY-MJD
MARK E. GORBETT, et al.,
  Defendants-Appellees.
                                                                  Richard L. Young, Judge.

                                              ORDER

       Logan Owsley contends that defendants lost or destroyed evidence that could
have been the basis of a suit in state court, in which several persons would have been
accused of murdering his father, Cary Owsley. In this federal suit, Logan maintains that
spoliation of evidence creates a claim (denial of access to the courts) actionable under 42
U.S.C. §1983 and related statutes.

       The district court initially dismissed Logan’s suit for lack of standing. We held
that Logan has standing and that any deficiency in this claim concerns the merits rather


*We have unanimously agreed to decide the case without argument because the briefs and record
adequately present the facts and legal arguments, and argument would not significantly aid the court.
See Fed. R. App. P. 34(a)(2)(C).
No. 21-3071                                                                           Page 2



than justiciability. 960 F.3d 969 (7th Cir. 2020). On remand, the district court ruled in
defendants’ favor on the merits. 2021 U.S. Dist. LEXIS 218608 (S.D. Ind. Nov. 3, 2021).

       The district court gave two principal reasons.

        First, defendants did not do anything that prevented Logan from recognizing the
existence of a legal claim and filing suit on it. To the contrary, Logan concluded almost
immediately that his father had been murdered and quickly decided who was at fault
(his stepmother, the stepmother’s two sons, and a relative who was a deputy sheriff).
The state courts were open to a suit based on that claim. Spoliation of evidence might
have hampered recovery, but spoliation is the basis of an adverse inference—and it
would have been no greater hindrance to recovery in state court than to proving
damages in Logan’s federal suit.

        Second, Logan’s claim rests on an assignment from Cary’s Estate. This means
that a foundational question is whether spoliation of evidence frustrated the Estate’s
ability to litigate in state court. The unambiguous answer to that question is “no.” The
Estate, with Cary’s wife Lisa as executor, did not want to litigate. Instead Lisa told both
Logan and the state judiciary that Cary had committed suicide. Logan asked state
judges to appoint him as the executor in Lisa’s stead, to facilitate litigation of a murder
claim; Indiana’s courts declined.

        So when the Estate assigned to Logan whatever access-to-courts claim it had, it
did not transfer a winnable claim. Because the Estate neither wanted to litigate against
the supposed wrongdoers, nor was prevented from doing so, Logan loses on the merits,
just as the district judge concluded.

                                                                                  AFFIRMED